—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 4, 1994, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 31/2 to 7 years, unanimously affirmed.
By failing to seek relief pursuant to CPL 440.10, defendant has failed to present an adequate record for review of his claim that counsel’s conduct with respect to his absence from trial rendered his representation ineffective, which on the present state of the record, we reject (People v Love, 57 NY2d 998, 1000). Defendant was both tried and sentenced in absentia, and on each occasion, counsel responded with candor to the court’s direct questions concerning counsel’s loss of contact with his client. Counsel did not thus become a "witness” against his client; instead, counsel fulfilled his ethical obligations (Code of Professional Responsibility DR 7-102 [A] [22 NYCRR 1200.33 (a)]), and provided effective representation (People v Diaz, 199 AD2d 182, lv denied 83 NY2d 804).
Counsel provided meaningful representation at sentencing. Under all the circumstances, including defendant’s failure to appear for trial and sentence, there is no reasonable possibility that counsel could have obtained a more lenient sentence.
Defendant’s remaining contentions are without merit. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.